Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 1 of 30 PagelD #: 13

AEFIDAVET

I, Terrance L. Taylor, being duly sworn, do hereby depose and state the following:
INTRODUCTION

1, Tam a Special Agent with the United States Department of Homeland Security,
Homeland Security Investigations (“HSI”). I have been so employed with HSI since March 2012.
] am currently assigned to the Office of the Resident Agent in Charge HSI Charleston, West
Virginia (WV). Since this time, I have gained experience in conducting investigations involving
computers and the procedures that are necessary to retrieve, collect, and preserve electronic
evidence. Through my training and experience, including on-the-job discussions with other law
enforcement agents and cooperating suspects, I am familiar with the operational techniques and
organizational structure of child pornography distribution networks and child pornography

possessors and their use of computers and other media devices.

2. Lam a Special Agent with nineteen years of federal law enforcement experience.
Prior to my employment with HSI, | was a Police Officer for two years in Huntington, WV, a
Special Agent with the United States Department of State-Bureau of Diplomatic Security for six
years, a Special Agent with the Naval Criminal Investigative Service for two years, and a Special
Agent with the United States Department of State-Office of Inspector General for two years. I
am a graduate of three federal law enforcement academies at the Federal Law Enforcement
Training Center (““FLETC”) and a graduate of the West Virginia State Police Academy. I
graduated from the Criminal Investigator Training Program in 2002, and the Immigration and
Customs Enforcement Special Agent Training Program in 2012. As part of these programs, I
received extensive training in the areas of law within the jurisdiction of HSI. These areas include

laws and regulations pertaining to the importation of various types of merchandise and
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 2 of 30 PagelD #: 14

contraband, prohibited items, money laundering, and various immigration violations. I have more
specifically received training in the areas of child pornography and the sexual exploitation and
abuse of children. This training includes specialized instruction on how to conduct criminal
investigations related to violations of child protection laws pursuant to Title 18, United States

Code, Sections 2251, 2252, 2252A, 2256 and 2422.

3, Asa Special Agent, I have investigated federal criminal violations related to high
technology or cybercrime, child exploitation, and child pornography. I have gained experience
through training at the FLETC, Immigration and Customs Enforcement, as well as everyday work
relating to investigations involving the receipt, possession, access with intent to view, production,
importation, advertising, and distribution of child pornography that occur in the Southern District
of West Virginia. ] have received training in the areas of child pornography and child exploitation,
and have had the opportunity to observe and review numerous examples of child pornography
(as defined in 18 U.S.C. § 2256) in all forms of media, including computer media. I have obtained
search warrants for child pornography offenses, and I have been the case agent or assisted others
in numerous investigations involving the sexual exploitation of children. Moreover, | am a
federal law enforcement officer who is engaged in enforcing the criminal laws, including 18
US.C, §§ 2252A(a)(2) (receipt or distribution of child pornography), 2252A(a)(5)(B)
(possession of child pornography), and 2422(b) (enticement of minors), and [ am authorized by

law to request a search warrant.

4, I make this Affidavit in support of an application for a search warrant for a
property and residence located at 301 Collinwood Drive, Oak Hill, Fayette County, West Virginia
25901 (“SUBJECT PREMISES”), which is occupied by Christopher FOSTER, as well as the

person of Christopher FOSTER located at the SUBJECT PREMISES. The SUBJECT
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 3 of 30 PagelD #: 15

PREMISES is within the Southern District of West Virginia. A written description of the
SUBJECT PREMISES is set forth in Attachment A and incorporated herein. I am investigating
FOSTER for violations of Title 18, United States Code, Section 2422(b), that is, the use of a
means and facility of interstate commerce to attempt to persuade, induce, entice, or coerce a
minor to engage in prostitution or in any sexual activity for which a person could be charged with
a criminal offense; Title 18, United States Code, Sections 2252A(a)(1) and (2), that is, the
transportation, receipt, and/or distribution of child pornography; and Title 18, United States Code,
Sections 2252A(a}(5)(B), that is, the possession of child pornography. At the SUBJECT
PREMISES, I seek to seize and search evidence and instrumentalities of criminal violations set
forth above for items specified in Attachment B, incorporated herein by reference, which may be
found, and to seize and search all items listed in Attachment B as instrumentalities and evidence

of a crime.

5. This Affidavit is also submitted in support of an application for a search warrant
for the person described in Attachment A of this Affidavit, CHRISTOPHER LEE FOSTER. As
set forth herein, there is probable cause to search the person of FOSTER, as described in
Attachment A, for the items described in Attachment B, including cell phones and digital storage
devices, such as USB or thumb drives, that can be concealed on the person should FOSTER be
present in the SUBJECT PREMISES. I believe probable cause exists for the issuance of a warrant
to search FOSTER, as described in Attachment A, for (1) property that constitutes evidence of a
federal criminal offense; (2) contraband, the fruits of a federal crime, or things otherwise
criminally possessed; and/or (3) property designated or intended for use or which is or has been
used as the means for committing a federal criminal offense, namely 18 U.S.C. § 2252A, the
distribution, transmission, receipt, and/or possession of child pornography, and 18 U.S.C. §

2422(b) (attempted enticement of a minor).
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 4 of 30 PagelD #: 16

6, Based on my training and experience and in related investigations and
search warrants, and the experience of other law enforcement investigators [ have communicated
with, lam aware that it is common for items of digital media, including, but not limited to
laptop computers, cell phones, flash drives, cameras, and digital music devices, to be
transported or stored in motor vehicles. Therefore, I request the search warrant authorize the
search of any vehicles located at or near the subject premises that fall under the dominion

or contro] of the person or persons associated with the subject premises.

7. The facts in this Affidavit come from my _ personal observations, my
training and experience, and information obtained from other agents and witnesses, Since this
Affidavit is being submitted for the limited purpose of securing a search warrant, I have not
included every fact known to me concerning this investigation.[ have set forth only
the facts necessary to establish probable cause that evidence and instrumentalities of a violations
of Title 18, United States Code, Section 2422(b), and of Title 18, United States Code, Sections
2252A(a)(1), 2252A(a)(2), and 2252A(a)(5)(B) are presently located at the subject premises.

JURISDICTION

8. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. Specifically, the Court is “a district of the
United States . . . that has jurisdiction over the offense being investigated.” 18 U.S.C.
§ 2711G)\(ANG).

STATUTORY AULT ITY

9. The investigation concerns violations of Title 18, United States Code,

Sections 2252A(a)(1), 2252A(a)(2), 2252A(a)(5)(B), and 2422(b), relating to matters involving

the sexual exploitation of minors and the coercion or enticement of any minor to engage in sexual
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 5 of 30 PagelD #: 17

activity.

10.

a)

b)

d)

18 U.S.C. § 2252A(a)(1) prohibits any person from knowingly mailing,
transporting, or shipping child pornography in interest or foreign
commerce by any means, including by computer.

18 U.S.C. § 2252 A(a}(2) prohibits any person from knowingly receiving
or distributing any child pornography that has been mailed or shipped
or transported in interstate or foreign commerce by any means, including
by computer.

18 ULS.C. § 2252A(a)(5)(B) prohibits any person from knowingly
possessing any book, magazine, periodical, film, videotape, computer
disk, or other material that contains an image of child pornography that
has been mailed, or shipped or transported in interstate or foreign
commerce by any means, including by computer, or that was produced
using materials that have been mailed, or shipped or transported in
interstate or foreign commerce by any means, including by computer.

18 U.S.C. § 2242(b) prohibits any person from using the mail or any
facility or means of interstate or foreign commerce, or within the special
maritime and territorial jurisdiction of the United States to knowingly
persuade, induce, entice, or coerce any individual who has not attained the
age of 18 years, to engage in prostitution or any sexual activity for which
any person can be charged with a criminal offense, or attempts to do so.

DEFINITIONS

The following definitions apply to this Affidavit and its Attachments.

a)

b)

The term “minor,” as defined in 18 U.S.C. § 2256(1), refers to any person
under the age of eighteen years.

The term “child erotica” means materials or items that are sexually
arousing to persons having a sexual interest but that are not necessarily
in and of themselves, obscene or that do not necessarily depict minors
in sexually explicit poses or positions.

The term “child pornography,” as defined in 18 U.S.C. § 2256(8), means any
visual depiction, including any photograph, film, video, picture, or
computer-generated image or picture, whether made or produced by
electronic, mechanical, or other means of sexually explicit conduct, where
the production of such visual depiction involves the use of a minor engaging
in sexually explicit conduct; such visual depiction is a digital image, computer

5
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 6 of 30 PagelD #: 18

d)

g)

image, or computer-generated image that is, or is indistinguishable form,
that of a minor engaging in sexually explicit conduct; or such visual depiction
has been created, adapted or modified to appear that an identifiable minor
is engaging in sexually explicit conduct.

The term “sexually explicit conduct,” 18 U.S.C. § 2256(2)(A)(i-v), is defined
as actual or simulated (a) sexual intercourse, including genital-genital, oral-
genital, anal-genital, or oral-anal, whether between persons of the same or
opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic
abuse; or (e) lascivious exhibition of the genitals or pubic areas of any
person.

The term “visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disk or other
electronic means which is capable of conversion into a visual image, and data
which is capable of conversion into a visual image, and data which is capable
of conversion into a visual image that has been transmitted by any means,
whether or not stored in a permanent format.

The term “computer,” as defined in 18 U.S.C. § 1030(e)(1), means an
electronic, magnetic, optical, electrochemical, or other high speed data
processing device performing logical, arithmetic, or storage functions, and
includes any data storage facility or communications facility directly related
to or operating in conjunction with such device.

The terms “records,” “documents,” and “materials,” as used herein, include
all information recorded in any form, visual or aural, and by any means,
whether in handmade form (including, but not limited to, writings, drawings,
painting), photographic form (including, but not limited to, microfilm,
microfiche, prints, slides, negatives, videotapes, motion pictures,
photocopies), mechanical form (including, but not limited to, phonograph
records, printing, typing) or electrical, electronic or magnetic form
(including, but not limited to, tape recordings, cassettes, compact disks,
electronic or magnetic storage devices such as floppy diskettes, hard disks, CD-
ROMs, digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi
Media Cards (MMCs), memory sticks, optical disks, printer buffers, smart
cards, memory calculators, electronic dialers, Bernoulli drives, or electronic
notebooks, as well as digital data files and printouts or readouts from any
magnetic, electrical or electronic storage device).
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 7 of 30 PagelD #: 19

h)

D

k)

\)

“Internet Service Providers” (“ISPs”), as used herein, are commercial
organizations that are in business to provide individuals and businesses
access to the Internet. [SPs provide a range of functions for their customers
including access to the Internet, web hosting, email, remote storage, and
co- locations of computers and other communications equipment.

“Internet Protocol address” (“IP address”), as used herein, is a code made
up of numbers separated by dots that identifies a particular computer on the
Internet. Every computer requires an JP address to connect to the
Internet. IP addresses can be dynamic, meaning that the ISP assigns a
different unique number to a computer every time it accesses the Internet.
IP addresses might also be static if an ISP assigns a user’s computera
particular IP address each time the computer accesses the Internet.

“Websites” consist of textual pages of information and associated
graphic images. The textual information is stored in a specific format known
as Hyper-Text Mark-up Language (“HTML”) and is transmitted from web
servers to various web clients via Hyper-Text Transport Protocol (“HTTP”).

“Chat,” as used herein, refers to any kind of text communication over the
Internet that is transmitted in reai-time from sender to receiver. Chat
messages are generally short in order to enable other participants to
respond quickly and ina format thatresembles an oral conversation. This
feature distinguishes chatting from other text-based online communications
such as Internet forums and email.

“Cloud-based storage service,” as used herein, refers to a publicly accessible,
online storage provider that collectors of child pornography can use to
store and trade child pornography in larger volumes. Users of sucha service
can share links and associated passwords to their stored files with other
traders of child pornography in order to grant access to their collections. Such
services allow individuals to easily access these files through a wide variety of
electronic devices such as desktop and laptop computers, mobile phones, and
tablets, anywhere and at any time. An individual with the password to a
file stored on a cloud-based service does not need to bea user of the service to
access the file. Access is free and readily available to anyone who has an Internet
connection.

“Computer hardware,” as used herein, consists of all equipment that can
receive, capture, collect, analyze, create, display, convert, store, conceal,
or transmit electronic, magnetic, or similar computer impulses or data.
Computer hardware includes any data- processing devices (including
central processing units, internal and peripheral storage devices such as
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 8 of 30 PagelD #: 20

p)

q)

fixed disks, external hard drives, floppy disk drives and diskettes, and other
memory storage devices); peripheral input/output devices (including
keyboards, printers, video display monitors, and related communications
devices such as cables and connections); as well as any devices,
mechanisms, or parts that can be used to restrict access to computer
hardware (including physical keys and locks).

“Computer software,” as used herein, is digital information which can be
interpreted by a computer and any of its related components to direct the
way they work. Computer software is stored in electronic, magnetic, or
other digital form. It commonly includes programs to run operating systems,
applications, and utilities.

“Computer passwords and data security devices,” as used herein, consist of
information designed to restrict access to or hide computer software,
documentation, or data. Data security devices may consist of hardware,
software, or other programming code. A password (a string of alpha-
numeric characters) usually operates what might be termed a digital key to
“unlock” particular data security devices. Data security hardware may
include encryption devices, chips, and circuit boards. Data security software
of digital code may include programming code that creates “test” keys or “hot”
keys, which perform certain pre-set security functions when touched.
Data security software or code may also encrypt, compress, hide, or “booby-
trap” protected data to make it inaccessible or unusable, as well as reverse the
process to restore it.

“Mobile applications,” as used herein, are small, specialized programs
downloaded onto mobile devices that enable users to perform a variety of
functions, including engaging in online chat, reading a book, or playing a
game.

“Peer to Peer File Sharing” (“P2P”) is a free open source software process
that allows computer users, utilizing the same file sharing software, to connect
to each other and directly access files from one another’s computer hard
drive. The files to be shared with others across the Internet are selected as
shareable by each individual computer user. This action is usually done by the
computer user who will place files he/she wishes to share into a specific
folder often times titled “Shared Folder”. The software only allows remote
users to access this “shared folder” and thus prevents access to the rest of
the computer hard drives contents. Some examples of peer to peer files
sharing software are Napster, Kazaa, Grokster, Gnutella, eMule,
Morpheus, Phex, Ares, BitTorrent, etc.

“Remote Computing Service” (“RCS”), as defined in 18 U.S.C. § 2711(2), is
the provision to the public of computer storage or processing services by
means of an electronic communications system.

8
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 9 of 30 PagelD #: 21

BACKGROUND ON CHILD PORNOGRAPHY, COMPUTERS,
THE INTERNET, AND EMAIL

 

11. I have had both training and experience in the investigation of computer-related

crimes. Based on my training, experience, and knowledge, I know the following:

12, Computers and computer technology have revolutionized the way in which child
pornography is produced, distributed, and utilized. It has also revolutionized the way in which
child pornography collectors interact with each other. Child pornography formerly was produced
using cameras and film (either still photography or movies). Darkroom facilities and a
significant amount of skill were required in order to develop and reproduce the photographic
images. As aresult, there were definable costs involved with the production of pornographic
images. To distribute these images on any scale also required significant resources. The
photographs themselves were somewhat bulky and required secure storage to prevent their
detection by the public. The distribution of these wares was accomplished through a
combination of personal contact, mailmgs, and telephone calls. Any reimbursement would

follow these same paths.

13. The development of computers has added to the methods used by child
pornography collectors to interact with and sexually exploit children. Computers serve four
functions in connection with child pornography. These are production, communication,

distribution, and storage.

14. Child pornographers can now transfer photographs from a camera in a computer-
readable format. With the advent of digital cameras, the images can now be transferred
directly onto a computer. A device known as a modem allows any computer to connect

to another computer through the use of telephone, cable, or wireless connection. Electronic
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 10 of 30 PagelD #: 22

contact can be made to literally millions of computers around the world. The ability to
produce child pornography easily, reproduce it inexpensively, and market it anonymously
(through electronic communications) has drastically changed the method of distribution and
receipt of child pornography. Child pornography can be transferred via electronic mail or
through FTPs to anyone with access to a computer and modem. Because of the proliferation
of commercial services that provide electronic mail service, chat services (i.c., “Instant
Messaging”), and easy access to the Internet, the computer is a preferred method of distribution

and receipt of child pornographic materials among pornographers.

15. The computer’s ability to store images in digital form makes the
computer itself an ideal repository for child pornography. The size of the electronic storage
media (commonly referred to as the hard drive) used in home computers and other electronic
devices such as cell phones or even gaming consoles has increased tremendously within the
last several years. These drives can store hundreds of thousands of images at very high

resolution.

16. The Internet and its World Wide Web afford collectors of child pornography
several different venues for obtaining, viewing, and trading child pornography in a

relatively secure and anonymous fashion.

17. Collectors and distributors of child pornography also use online resources
to retrieve and store child pornography, including services offered by Internet Portals such as
Yahoo!, Inc., and Google, Inc., among others. The online services allow a user to set up an
account with a remote. Even in cases where online storage is used, however, evidence of

child pornography can often be found on the user’s computer.

10
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 11 of 30 PagelD #: 23

SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER
AND.ELECTRONIC DEVICE SYSTEMS

18. Based upon my training and experience and information related to me by
agents and others involved in the forensic examination of computers and other electronic
devices, I know that data can be stored on a variety of computer systems and storage devices,
including external and internal hard drives, flash drives, thumb drives, micro SD cards,
macro SD cards, DVDs, gaming systems, SIM cards, cellular phones capable of storage, floppy
disks, compact disks, magnetic tapes, memory cards, memory chips, and online or offsite

storage servers maintained by corporations, including but not limited to “cloud” storage.

19, As is the case with most digital technology, communications by way of computer
canbe saved or stored on the computer used for these purposes. Storing this information
can be intentional, i.e., by saving an e-mail as file on the computer or saving the location of one’s
favorite websites in, for example, “bookmarked” files. Digital information can also be retained
unintentionally, e.g., traces of the path ofan electronic communication may be automatically stored
in many places (e.g., temporary files or ISP client software, among others). In addition to
electronic communications, a computer user’s Internet activities generally leave traces or
“footprints” in the web cache and history files of the browser used. A forensic examiner
often can recover evidence suggesting whether a computer contains peer-to-peer software, when
the computer was sharing files, and some of the files which were uploaded or downloaded. Such

information is often maintained on the computer indefinitely until overwritten by other data.
20. I also know that during the search of the premises it is not always

possible to search computer equipment and storage devices for data for a number of reasons,

including the following:

a) Searching computer systems is a highly technical process which requires

1]
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 12 of 30 PagelD #: 24

specific expertise and specialized equipment. There are so many types of
computer hardware and software in use today that it is impossible to bring to
the search site all of the technical manuals and specialized equipment necessary
to conduct a thorough search, In addition, it may also be necessary to consult
with computer personnel who have specific expertise in the type of computer,
software application, or operating system that is being searched;

b) Searching computer systems requires the use of precise, scientific procedures
which are designed to maintain the integrity of the evidence and to
recover “hidden,” erased, compressed, encrypted, or password-protected
data. Computer hardware and storage devices may contain “booby traps”
that destroy oralter data if certain procedures are not scrupulously
followed. Since computer data is particularly vulnerable to inadvertent or
intentional modification or destruction, a controlled environment, such
as a law enforcement laboratory, is essential to conducting a complete and
accurate analysis of the equipment and storage devices from which the data
will be extracted;

c) The volume of data stored on many computer systems and storage devices
will typically be so large that it will be highly impractical to search for data
during the execution of the physical search of the premises; and

d) Computer users can attempt to conceal data within computer equipment
and storage devices through a number of methods, including the use of
innocuous or misleading filenames and extensions. For example, files
with the extension “jpg” often are image files; however, a user can easily
change the extension to “txt” to conceal the image and make it appear that
the file contains text. Computer users can also attempt to conceal data by
using encryption, which means that a password or device, such as a
“dongle” or “keycard,” is necessary to decrypt the data into readable form.
In addition, computer users can conceal data within another seemingly
unrelated and innocuous file in a process called “steganography.” For
example, by using steganography a computer user can conceal text in an
image file which cannot be viewed when the image file is opened. Therefore,
a substantial amount of time is necessary to extract and sort through
data that is concealed or encrypted to determine whether it is contraband,
evidence, fruits, or instrumentalities of a crime.

21. Based on my own experience and my consultation with other agents who have
been involved in computer searches, searching computerized information for contraband,
evidence, fruits, or instrumentalities of a crime often requires the seizure of all of a computer

system’s input and output peripheral devices, related software, documentation, and data

12
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 13 of 30 PagelD #: 25

security devices (including passwords), so that a qualified computer expert can accurately

retrieve the system’s data in a laboratory or other controlled environment. There are several

reasons that compel this conclusion:

a)

b)

The peripheral devices that allow users to enter or retrieve data from the
storage devices vary widely in their compatibility with other hardware and
software. Many system storage devices require particular input/output
devices in order to read the data on the system. [It is important that the
analyst be able to properly re-configure the system as it now operates in
order to accurately retrieve the evidence listed above. In addition, the analyst
needs the relevant system software (operating systems, interfaces, and
hardware drivers) and any applications software which may have been used
to create the data (whether stored on hard drives or on external media), as
well as all related instruction manuals or other documentation and data
security devices; and

In order to fully retrieve data from acomputer system, the analyst also
needs all magnetic storage devices, as well as the central processing
unit(“CPU”), Further, the analyst needs all the system software (operating
systems or interfaces, and hardware drivers) and any applications software
that may have been used to create the data (whether stored on hard drives or
on external media) for proper data retrieval.

22, As described further in Attachment B, this application seeks permission to search

for records that might be found on the SUBJECT PREMISES, in whatever form they are found.

One form in which the records might be found is data stored on a computer’s hard drive or other

storage media. Thus, the warrant applied for would authorize the seizure of electronic storage

media or, potentially, the copying of electronically stored information, all under Rule 41(e\(2)(B),

of any device belonging to or used by FOSTER, or where ownership cannot be determined.

23. I submit that if a computer or storage medium is found on the SUBJECT

PREMISES, there is probable cause to believe those records referenced above will be stored on

that computer or storage medium, for at least the following reasons:

a)

Based on my knowledge, training, and experience, I know that computer files
or remnants of such files can be recovered months or even years after they have

13
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 14 of 30 PagelD #: 26

24,

b)

d)

e)

been downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months
or years later using forensic tools. This is so because when a person “deletes” a
file on a computer, the data contained in the file does not actually disappear;
rather, that data remains on the storage medium until it is overwritten by new
data.

Deleted files, or remnants of deleted files, may reside in free space or slack
space——that is, in space on the storage medium that is not currently being used
by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data
in a “swap” or “recovery” file.

Based on my knowledge, training, and experience, I know that computer files
or remnants of such files can be recovered months or even years after they have
been downloaded onto a storage medium, deleted, or viewed via the Internet,
Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months
or years later using forensic tools. This is so because when a person “deletes” a
file on a computer, the data contained in the file does not actually disappear;
rather, that data remains on the storage medium until it is overwritten by new
data.

Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a
computer has been used, what it has been used for, and who has used it. To give
a few examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files. Computer
users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this
information.

Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

As further described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence of the crimes described on the warrant,

but also for forensic electronic evidence that establishes how computers were used, the purpose of

their use, who used them, and when. There is probable cause to believe that this forensic electronic

evidence will be on any storage medium in the SUBJECT PREMISES because:

14
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 15 of 30 PagelD #: 27

a)

b)

d)

Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of
a file (such as a paragraph that has been deleted from a word processing file).
Virtual memory paging systerns can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web
browsers, e-mail programs, and chat programs store configuration information
on the storage medium that can reveal information such as online nicknames
and passwords. Operating systems can record additional information, such as
the attachment of peripherals, the attachment of USB flash storage devices or
other external storage media, and the times the computer was in use. Computer
file systems can record information about the dates files were created and the

sequence in which they were created, although this information can later be
falsified.

Information stored within a computer and other electronic storage media may
provide crucial evidence of the “who, what, why, when, where, and how” of the
criminal conduct under investigation, thus enabling the United States to
establish and prove each element or alternatively, to exclude the innocent from
further suspicion. In my training and experience, information stored within a
computer or storage media (e.g., registry information, communications, images
and movies, transactional information, records of session times and durations,
Internet history, and anti-virus, spyware, and malware detection programs) can
indicate who has used or controlled the computer or storage media. This “user
attribution” evidence is analogous to the search for “indicia of occupancy”
while executing a search warrant at a residence.

The existence or absence of anti-virus, spyware, and malware detection
programs may indicate whether the computer was remotely accessed, thus
inculpating or exculpating the computer owner.

Further, computer and storage media activity can indicate how and when the
computer or storage media was accessed or used. For example, as described
herein, computers typically contain information that log: computer user account
session times and durations, computer activity associated with user accounts,
electronic storage media that connected with the computer, and the IP addresses
through which the computer accessed networks and the internet. Such
information allows investigators to understand the chronological context of
computer or electronic storage media access, use, and events relating to the
crime under investigation.

Some information stored within a computer or electronic storage media may
provide crucial evidence relating to the physical location of other evidence and
the suspect. For example, images stored on a computer may both show a
particular location and have geolocation information incorporated into its file
data. Such file data typically also contains information indicating when the file
or image was created. The existence of such image files, along with external
device connection logs, may also indicate the presence of additional electronic

15
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 16 of 30 PagelD #: 28

storage media (e.g., a digital camera or cellular phone with an incorporated
camera). The geographic and timeline information described herein may either
inculpate or exculpate the computer user.

f) Moreover, information stored within a computer may provide relevant insight
into the computer user’s state of mind as it relates to the offense under
investigation. For example, information within the computer may indicate the
ownher’s motive and intent to commit a crime (e.g., internet searches indicating
criminal planning), or consciousness of guilt (e.g., running a “wiping” program
to destroy evidence on the computer or password protecting/encrypting such
evidence in an effort to conceal it from law enforcement).

g) A person with appropriate familiarity with how a computer works can, after
examining this forensic evidence in its proper context, draw conclusions about
how computers were used, the purpose of their use, who used them, and when.

h) The process of identifying the exact files, blocks, registry entries, logs, or other
forms of forensic evidence on a storage medium that are necessary to draw an
accurate conclusion is a dynamic process. While it is possible to specify in
advance the records to be sought, computer evidence is not always data that can
be merely reviewed by a review team and passed along to investigators.
Whether data stored on a computer is evidence may depend on other
information stored on the computer and the application of knowledge about how
a computer behaves. Therefore, contextual information necessary to understand
other evidence also falls within the scope of the warrant,

i} Further, in finding evidence of how a computer was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium. For example, the presence or absence
of counter-forensic programs or anti-virus programs (and associated data) may
be relevant to establishing the user’s intent.

j) I know that when an individual uses a computer to distribute or attempt to
distribute child pornography, the individual’s computer will generaily serve
both as an instrumentality for committing the crime and also as a storage
medium for evidence of the crime. The computer is an instrumentality of the
crime because it is used as a means of committing the criminal offense. The
computer is also likely to be a storage medium for evidence of a crime. From
my training and experience, I believe that a computer used to commit a crime
of this type may contain: data that is evidence of how the computer was used;
data that was sent or received; notes as to how the criminal conduct was
achieved; records of Internet discussions about the crime; and other records that
indicate the nature of the offense.

25. In most cases, a thorough search of a premises for information that might be stored

on storage media often requires the seizure of the physical storage media and later off-site review

16
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 17 of 30 PagelD #: 29

consistent with the warrant. In lieu of removing storage media from the premises, it is sometimes

possible to make an image copy of storage media. Generally speaking, imaging is the taking of a

complete electronic picture of the computer’s data, including all hidden sectors and deleted files.

Either seizure or imaging is often necessary to ensure the accuracy and completeness of data

recorded on the storage media, and to prevent the loss of the data either from accidental or

intentional destruction. This is true because of the following:

26.

a)

b)

The time required for an examination. As noted above, not all evidence takes the
form of documents and files that can be easily viewed on site. Analyzing evidence
of how a computer has been used, what it has been used for, and who has used it
requires considerable time, and taking that much time on premises could be
unreasonable. As explained above, because the warrant calls for forensic electronic
evidence, it is exceedingly likely that it will be necessary to thoroughly examine
storage media to obtain evidence. Storage media can store a large volume of
information. Reviewing that information for things described in the warrant can
take weeks or months, depending on the volume of data stored, and would be
impractical and invasive to attempt on-site.

Technical requirements. Computers can be configured in several different ways,
featuring a variety of different operating systems, application software, and
configurations. Therefore, searching them sometimes requires tools or knowledge
that might not be present on the search site. The vast array of computer hardware
and software available makes it difficult to know before a search what tools or
knowledge will be required to analyze the system and its data on the Premises.
However, taking the storage media off-site and reviewing it in a controlled
environment will allow its examination with the proper tools and knowledge.

Variety of forms of electronic media. Records sought under this warrant could be
stored in a variety of storage media formats that may require off-site reviewing with

specialized forensic tools.

Additionally, based upon my training and experience and information related to me

by agents and others involved in the forensic examination of computers, | know that routers,

modems, and network equipment used to connect computers to the Internet often provide valuable

evidence of, and are instrumentalities of, a crime. This is equally true of wireless routers, which

create localized networks that allow individuals to connect to the Internet wirelessly. Though

17
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 18 of 30 PagelD #: 30

wireless networks may be secured (in that they require an individual to enter an alphanumeric key
or password before gaining access to the network) or unsecured (in that an individual may access
the wireless network without a key or password), wireless routers for both secured and unsecured
wireless networks may yield significant evidence of, or serve as instrumentalities of, a crime—
including, for example, serving as the instrument through which the perpetrator of the Internet-
based crime connected to the Internet and, potentially, containing logging information regarding
the time and date of a perpetrator's network activity as well as identifying information for the
specific device(s) the perpetrator used to access the network. Moreover, I know that individuals
who have set up either a secured or unsecured wireless network in their residence are often among
the primary users of that wireless network.

27, Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am
applying for would permit seizing, imaging, or otherwise copying storage media that reasonably
appear to contain some or all of the evidence described in the warrant and its attachments, and
would authorize a later review of the media or information consistent with the warrant. The later
review may require techniques, including but not limited to computer-assisted scans of the entire
medium, that might expose many parts of a hard drive to human inspection in order to determine
whether it is evidence described by the warrant.

BIOMETRIC ACCESS TO DEVICES

28. This warrant permits law enforcement to compel FOSTER to unlock any devices
requiring biometric access subject to seizure pursuant to this warrant. I know from my training
and experience, as well as from information found in publicly available materials published by
device manufacturers, that many electronic devices, particularly newer mobile devices and laptops,

offer their users the ability to unlock the device through biometric features in lieu of a numeric or

18
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 19 of 30 PagelD #: 31

alphanumeric passcode or password. These biometric features include fingerprint scanners, facial
recognition features and iris recognition features. Some devices offer a combination of these
biometric features, and the user of such devices can select which features they would like to utilize.

29. — Ifa device is equipped with a fingerprint scanner, a user may enable the ability to
unlock the device through his or her fingerprints. For example, Apple offers a feature called
“Touch ID,” which allows a user to register up to five fingerprints that can unlock a device. Once
a fingerprint is registered, a user can unlock the device by pressing the relevant finger to the
device’s Touch ID sensor, which is found in the round button (often referred to as the “home”
button) located at the bottom center of the front of the device. The fingerprint sensors found on
devices produced by other manufacturers have different names but operate similarly to Touch ID.

30. [fa device is equipped with a facial-recognition feature, a user may enable the
ability to unlock the device through his or her face. For example, this feature is available on certain
Android devices and is called “Trusted Face.” During the Trusted Face registration process, the
user holds the device in front of his or her face. The device’s front-facing camera then analyzes
and records data based on the user’s facial characteristics. The device can then be unlocked if the
front-facing camera detects a face with characteristics that match those of the registered face.
Facial recognition features found on devices produced by other manufacturers have different
names but operate similarly to Trusted Face,

31. Ifa device is equipped with an iris-recognition feature, a user may enable the ability
to unlock the device with his or her irises. For example, on certain Microsoft devices, this feature
is called “Windows Hello.” During the Windows Hello registration, a user registers his or her irises
by holding the device in front of his or her face. The device then directs an infrared light toward

the user’s face and activates an infrared-sensitive camera to record data based on patterns within

19
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 20 of 30 PagelD #: 32

the user’s irises. The device can then be unlocked if the infrared-sensitive camera detects the
registered irises. Iris-recognition features found on devices produced by other manufacturers have
different names but operate similarly to Windows Hello.

32. In my training and experience, users of electronic devices often enable the
aforementioned biometric features because they are considered to be a more convenient way to
unlock a device than by entering a numeric or alphanumeric passcode or password. Moreover, in
some instances, biometric features are considered to be a more secure way to protect a device’s
contents. This is particularly true when the users of a device are engaged in criminal activities and
thus have a heightened concern about securing the contents of a device.

33. As discussed in this Affidavit, your Affiant has reason to believe that one or more
digital devices will be found during the search. ‘The passcode or password that would unlock the
devices subject to search under this warrant currently is not known to law enforcement. Thus, law
enforcement personnel may not otherwise be able to access the data contained within the devices,
making the use of biometric features necessary to the execution of the search authorized by this
warrant.

34. also know from my training and experience, as well as from information found in
publicly available materials including those published by device manufacturers, that biometric
features will not unlock a device in some circumstances even if such features are enabled. This can
occur when a device has been restarted, inactive, or has not been unlocked for a certain period of
time. For example, Apple devices cannot be unlocked using Touch ID when: (1) more than 48
hours has elapsed since the device was last unlocked; or, (2) when the device has not been unlocked
using a fingerprint for 8 hours and the passcode or password has not been entered in the last 6

days. Similarly, certain Android devices cannot be unlocked with Trusted Face if the device has

20
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 21 of 30 PagelD #: 33

remained inactive for four hours. Biometric features from other brands carry similar restrictions.
Thus, in the event law enforcement personnel encounter a locked device equipped with biometric
features, the opportunity to unlock the device through a biometric feature may exist for only a
short time.

35. Due to the foregoing, if law enforcement personnel encounter any devices that are
subject to seizure pursuant to this warrant and may be unlocked using one of the aforementioned
biometric features, this warrant permits law enforcement personnel to: (1) press or swipe the
fingers (including thumbs) of FOSTER to the fingerprint scanner of the devices found at the
SUBJECT PREMISES; (2) hold the devices found at the SUBJECT PREMISES in front of the
face of FOSTER and activate the facial recognition feature; and/or (3) hold the devices found at.
the SUBJECT PREMISES in front of the face of FOSTER and activate the iris recognition feature,
for the purpose of attempting to unlock the devices in order to search the contents as authorized
by this warrant. The proposed warrant does not authorize law enforcement to compel that FOSTER
state or otherwise provide the password or any other means that may be used to unlock or access
the devices. Moreover, the proposed warrant does not authorize law enforcement to compel
FOSTER to identify the specific biometric characteristics (including the unique finger(s) or other
physical features) that may be used to unlock or access the devices.

CHILD PORN PY COLLECTOR CHARACTE Ics

36, Based upon my knowledge, experience, and training in criminal
investigations, particularly those that focus on child exploitation, as well as the training and
experience of other law enforcement officers trained in child exploitation and child pornography
investigations with whom | have had discussions, there are certain characteristics common to

individuals involved in the possession, receipt and distribution of child pornography:

21
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 22 of 30 PagelD #: 34

b)

d)

g)

Child pornography collectors may receive sexual gratification, stimulation,
and satisfaction from contact with children; or from fantasies they may have
viewing children engaged in sexual activity or in sexually suggestive poses,
such as in person, in photographs, or other visual media; or from
literature describing such activity.

Collectors of child pornography may collect sexually explicit or suggestive
materials in a variety of media, including photographs, magazines, motion
pictures, videotapes, books, slides and/or drawings or other visual media. Child
pornography collectors often use these materials for their own sexual arousal
and gratification. Further, they may use these materials to lower the
inhibitions of children they are attempting to seduce or to arouse the selected
child partner, or to demonstrate the desired sexual acts.

Chiid pornography collectors typically retain pictures, films, photographs,
negatives, magazines, correspondence, books, tape recordings, mailing lists,
child erotica, and videotapes for many years.

Likewise, collectors of child pornography often maintain their collections that
are in a digital or electronic format in a safe, secure and private environment.
These collections are often maintained for several years and are kept close
by, usually at the collector’s residence, to enable the collector to view the
collection, which is valued highly.

Importantly, evidence of such activity, including deleted child pornography,
often can be located on these individuals’ computers and digital devices through
the use of forensic tools. Indeed, the very nature of electronic storage means
that evidence of the crime is often still discoverable for extended periods of
time even after the individual “deleted” it.!

Child pornography collectors also may correspond with and/or meet others to
share information and materials; rarely destroy correspondence from other child
pornography distributors/collectors; conceal such correspondence as they do
their sexually explicit material; and often maintain lists of names, addresses,
and telephone numbers of individuals with whom they have been in contact and
who share the same interests in child pornography.

Collectors of child pornography prefer not to be without their child
pornography for any prolonged time. This behaviorhas been documented by

 

See United States v. Carroll, 750 F.3d 700, 706 (7th Cir. 2014) (concluding that 5-year delay was
not too long because “staleness inquiry must be grounded in an understanding of both the behavior
of child pornography collectors and of modern technology”); see also United States v. Seiver, 692
F.3d 774 (7th Cir. 2012) (Posner, J.) (collecting cases, e.g., United States v. Allen, 625 F.3d 830,
843 (Sth Cir. 2010); United States v. Richardson, 607 F.3d 357, 370-71 (4th Cir. 2010); United
States v, Lewis, 605 F.3d 395, 402 (6th Cir. 2010)).

22
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 23 of 30 PagelD #: 35

law enforcement officers involved in the investigation of child pornography
throughout the world. This behavior has been documented by law enforcement
officers involved in the investigation of child pornography throughout the
world. It has long been recognized by professionals dealing with persons
involved with child pornography that child pornography has enduring value to
those involved in the sexual exploitation of children. Such persons rarely, if
ever, dispose of their sexually explicit material. Those materials are often
treated as prized possessions. Individuals involved in child pornography almost
always maintain their materials in a place that they consider secure and where
the materials are readily accessible. Most frequently, these materials are kept
within the privacy and security of their own homes. These materials are often
kept on their person in forms of media storage devices such as thumb drives
and cellphones in their pants pockets and on their keychains.

h) Further, it is common for such users to save and transfer the pornographic
images and/or pornographic video of children from one computer to another
because the images are generally difficult to obtain securely.

37. Your Affiant believes that given the continuing nature of possession of child
pornography and the general character of such offenders as “collectors” and “hoarders,” there is
probable cause to believe that evidence of violations of federal law, including, but not limited to,
18 U.S.C. $§ 2252A(a)(2) (receipt or distribution of child pornography) and 2252A(a)(5)(B)
(possession of child pornography) will be present in the SUBJECT PREMISES, and on the person
of FOSTER, as described in Attachment A, when the search is conducted. Thus, even if the
individual associated with the SUBJECT PREMISES, believed at this time to be FOSTER, uses a
portable device (such as a mobile phone) to access the internet and child pornography, there is
probable cause that evidence of this access will be found in the SUBJECT PREMISES in addition
to being on his person.

KIK Interactive (also known as KIK Messenger)

38. KIK Messenger is designed for mobile chatting or messaging. To use this
application, a user downloads the application to a mobile phone or other mobile device via a
service such as Google Play Store, Apple iTunes, or another similar provider. Once downloaded

and installed, the user is prompted to create an account and username. The user also has a display

23
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 24 of 30 PagelD #: 36

name, which is what other users see when transmitting messages back and forth. Once the user
has created an account, the user is able to locate other users via a search feature, and the two parties
can then send each other messages, images, and videos. .

39. KIK Messenger users are also able to create chat groups, of up to 50 people, to
communicate in a group setting and exchange images and videos. These groups are administered
by the group creator who has the authority to remove and ban other users from the created group.
Once the group is created, KIK Messenger users have the option of sharing a link to the group that
includes all of their contacts or any other user. These groups are frequently created with a
“hashtag” that is easily identifiable or searchable by keyword.

PROBABLE CAUSE

40. On or about March 2, 2021, while acting in an undercover capacity, a HSI Special
Agent (hereafter referred to as Undercover Agent or “UCA”), was utilizing an undercover
account on Kik Messenger to portray a 13-year-old female. The UCA had joined several teen
groups on Kik through the undercover Kik profile. On or about March 2, 2021, the UCA received
a private message from Kik user Foster!39 with a display name of “Chris F,” later identified as
CHRISTOPHER LEE FOSTER. During the initial conversation, FOSTER said hello and quickly
asked the UCA her age. The UCA responded that she was 13 and asked his age. FOSTER
responded, “Omg you’re younger than I thought. I’m 25. Is that okay with you?” He shortly
thereafter asked if the UCA was “into older guys.”

41. FOSTER then sent the UCA a photo which depicted a white adult male with brown
hair who appeared to be seated in a bed. FOSTER then stated “Thats me lol.” The UCA then sent
FOSTER a photograph of a young-looking female, to which FOSTER responded, “Omg wow.”

FOSTER indicated that he lived in West Virginia, and the UCA stated that she lived in New Jersey.

24
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 25 of 30 PagelD #: 37

42. During this initial conversation, FOSTER told the alleged minor that she was
“gorgeous af” and stated “I bet you have a sexy body.” The UCA responded, “Nah I don’t think
so lolol kinda awkard.” FOSTER then asked if he could tell her something without her hating him,
and then said, “When you sent that pic [ had some inappropriate thoughts about you.”

43. After a few days of little interaction, on or about March 6, 2021, FOSTER stated
that he had been thinking about her and asked, “You're 13 right?” The UCA responded “Ya that
ok” and FOSTER said yes. He asked for another picture, and the UCA sent a different photo of
the same young-looking female. FOSTER then started asking the minor if she would like to
“cuddle and kiss” with him. He asked if the minor was single (she responded that she had never
had a boyfriend) and he said he was single as well. He then asked if the minor would be his
girlfriend. FOSTER said he could come see her and they could “kiss and cuddle and make love.”

44, Still on March 6, 2021, FOSTER asked the minor if she had ever “done anything
like sexual before,” to which the UCA responded “Not rly.” FOSTER then asked her if she has
ever wanted to do anything sexual, whether she ever wanted to masturbate, and whether she
watched porn. The UCA responded no to these questions.

45. Qnor about March 7, 2021, FOSTER told the UCA he could come up to visit her
and get a room. He said they could kiss and cuddle, and also asked if she would “sleep naked”
with him. The UCA responded saying that “would b silly . . . to both b naked” and said she had
“never done that before.” He asked if she wanted to do that with him and she said “ya,” FOSTER
began asking more questions, such as whether she had ever seen a man naked before and where
she would want him to touch her while they were naked. The UCA indicated she was “curious to

try stuff’ as she had never done anything more than kissing, and she asked him what he thought

25
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 26 of 30 PagelD #: 38

she should try. FOSTER asked the purported minor if she wanted to touch him as well; when she
said she did not know how to do that, he said, “I'll help you.”

46, After advising the UCA that he would help her learn how to touch him, FOSTER
told her she could “touch my dick” and then explained how she should rub it to make it hard. He
asked additional questions about her body, including about her breast size. FOSTER then told the
UCA that he had a “pretty big dick” and offered to send her a picture since she had never seen a
penis before. FOSTER then sent a picture of what he stated was his erect penis. In the photograph,
a hand touching the base of the penis has a tattoo appearing to be the Roman numeral “V1” between
the thumb and index finger. After sending he picture, he asked, “You like my dick?” FOSTER
then became more explicit in his conversations with the UCA. He asked her if she wanted to “see
what it feels Hike for me to slide my dick in you” and reassured her that it only hurt a little at first.

47, On or about March 8, 2021, FOSTER asked the UCA again if she liked the picture
he had sent of his penis, and he said, “I bet it would feel amazing in you.” The UCA stated that
she did not want to get pregnant. FOSTER told her that he would “be very careful” to not get her
pregnant because “as long as | pull out of you before I cum it'll be okay.” In response, the UCA
apologized for being “dumb” because she did not know how it works.

48, On or about March 11, 2021, FOSTER continued to discuss his interest in having
sex with the minor. FOSTER asked the UCA if she knew “what a blow job is.” When the UCA
responded no, FOSTER explained that “a blow job is where the girl puts her mouth on the guys
dick lol.” FOSTER then asked her if she wanted to try that and then sent her a video depicting a
young female performing oral sex on an unknown male, telling her “that’s a blow job.” Law

enforcement confirmed with the National Center for Missing and Exploited Children that the video

26
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 27 of 30 PagelD #: 39

is tracked by their organization as suspected child sexual abuse material, but the suspected minor
has not yet been identified.

49. _—_ After sending her the video depicting oral sex, FOSTER told the UCA that he had
never seen a girl her age naked, and “if you would show me a pic of you naked would mean a lot
to me.” FOSTER also asked the UCA if she liked the video he sent and if she would “be interested
in trying to give me a blow job.” The UCA responded, “If u promise to not make fun of me if im
like not good.” He told her he would never make fun of her. He then told her that he might need
to masturbate, sent another picture of his erect penis, and told her “thinking about you does that to
me.”

50. On or about March 12, 2021, FOSTER continued to attempt to persuade the minor
to engage in sexual activity with him. He told her that he was not messing around with her and that
he planned to come up and see her in person as soon as he could. FOSTER again asked if she
liked the “blow job video” he sent and asked if she wanted to see more sex videos. FOSTER then
asked her a series of questions, such as “You ever get horny,” “Your clit ever tingle,” and “Your
pussy ever get wet?” When the UCA answered no to all the questions and asked if there was
something wrong with her, FOSTER reassured her that there was nothing wrong with her. He then
said that if she was alone he was going to ask her to touch herself and tell him how it felt, He again
told her he was thinking about masturbating and wished she was there to touch his penis.

51, Still on or about March 12, 2021, FOSTER began to ask the purported minor a
number of questions about her breasts. He sent her several photographs of topless young women
(who did not appear to be minors) asking to compare their breasts to hers. FOSTER then asked if
she had “ever seen a guy inside a girl” (to which the UCA responded no). FOSTER then sent the

UCA approximately six close up images of an adult male penis penetrating a female vagina, several

ai
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 28 of 30 PagelD #: 40

of which also depicted ejaculate on the vagina. He asked her what she thought about the images,
and the UCA responded that she didn’t know and asked what he thought. FOSTER also sent her a
video depicting two adults engaged in sexual intercourse and told the purported minor that “sex
feels really good” and that he would show her when they met. He also sent her two additional
photographs of a woman’s vagina, saying, “I think her pussy is nice but I bet yours is way better.”

52. On March 15 and 16, 2021, FOSTER continued to engage in conversations with
the alleged 13-year-old girl attempting to increase her interest and knowledge about sexual activity
in anticipation of what he wanted to do with her when they met in person. He told her about how
some women enjoy anal sex. FOSTER also told her that he found an image online of “pics of girls
about your age” and sent a couple picture of topless younger females and child erotica. He also
sent additional photographs depicting oral sex and three images depicting woman performing oral
sex on dogs and a horse. FOSTER also told the UCA that another girl from the bowling alley
where he worked, who was approximately 16 or 17, had offered to perform oral sex on him.
FOSTER told the UCA that he had said no because he really liked the UCA.

53. By March 29, 2021, FOSTER was offering to pay the alleged 13-year-old female
for naked pictures. FOSTER also explained that he wanted the UCA to be the person to fulfill his
needs, explaining that “Girlfriends are supposed to help their boyfriends with their sexual needs
and boyfriends are supposed to help the girlfriend. I’m sorry I’m older and want sex. Like I need
sex really bad.” He told her that sending pictures could help him until he could come and see her
in person, saying that “if I go so long without getting to cum I start aching and hurting down there.
Do you want me to hurt there?” FOSTER continued to make similar statements to pressure the
UCA to send him naked photographs, despite the UCA saying she was scared to take pictures like

that and that FOSTER was upsetting her. When she still refused, he said “Ok Pll leave you alone

28
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 29 of 30 PagelD #: 41

then. I?ll ask that girl from the bowling alley wants to come over and have sex.” FOSTER sent the
UCA alleged photos and text messages from the girl from the bowling alley, and FOSTER said
that he wouldn’t go have sex with her ifthe UCA sent him pictures, The next day FOSTER taunted
her with descriptions of sex with the other girl.

54. Despite this, FOSTER has continued to communicate with the UCA about meeting
in person to engage in sexual activity.

55. Law enforcement received subscriber information from Kik providing the name of
Chris F with a confirmed email address of “fosterchris139@gmail.com.” Kik also provided IP
address history associated with the user Foster139. The IP address used to access the Foster139
Kik account during February and March 2021 was registered to Suddenlink Communications. The
response from Suddenlink indicated the IP address had been assigned to an account associated
with 301 Collinwood Drive, Oak Hill, West Virginia, the SUBJECT PREMISES.

56. Law enforcement located a mug shot online for a 2019 arrest in West Virginia of a
Christopher FOSTER. The photograph from the mug shot matched the numerous pictures that
Foster139 had sent to the UCA. A check with the WV Department of Motor Vehicles (DMV)
identified a Christopher Lee FOSTER residing at 301 Collinwood Drive, Oak Hill, West Virginia.
The image displayed on the driver’s license also appears to be the same individual in the Kik
Messenger chat between FOSTER and the UCA. The date of birth listed for FOSTER with the
DMV is the same date of birth listed in the 2019 arrest information.

57. During the previous month, law enforcement has conducted surveillance upon the
SUBJECT PREMISES on several occasions. Each time a vehicle that, upon information and belief,

belongs to FOSTER’s wife has been parked in the driveway.

29
Case 2:21-mj-00082 Document 3-1 Filed 05/03/21 Page 30 of 30 PagelD #: 42

CONCLUSION
58. Based on the foregoing, there is probable cause to believe that the federal criminal
statutes cited herein have been violated, and that the contraband, property, evidence, fruits and
instrumentalities of these offenses, more fully described in Attachment B, are located at the
locations described in Attachment A. I respectfully request that this Court issue a search warrant
for the locations described in Attachment A, authorizing the seizure and search of the items

described in Attachment B.

59. Moreover, | am aware that the recovery of data by a computer forensic analyst
takes significant time; much the way recovery of narcotics must later be forensically evaluated in
a lab, digital evidence will also undergo a similar process. For this reason, the “return” inventory
will contain a list of only the tangible items recovered from the premises. Unless otherwise

ordered by the Court, the return will not include evidence later examined by a forensic analyst.

Further your Affiant sayeth naught,

dame £ Tom

SPECIAL AGENT/TERRANCE L. TAYLOR
DEPARTMENT OF HOMELAND SECURITY
HOMELAND SECURITY INVESTIGATIONS

Sworn to by the Affiant telephonically in accordance with the procedures of Rule 4.1 this

“> Wo
——_ day of May, 2021.

as . 5 >
WN ) ANEW Ww
HON: DWANE L. TENSLEY___
UNITED STATES MAGISTRATE JU
SOUTHERN DISTRICT OF WEST VIRGINIA

30
